As filed with the Securities and Exchange Commission on February 28, 2011 File Nos. 333-69326 and 811-10495 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 15 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 17 [ X ] Fort Pitt Capital Funds (Exact Name of Registrant as Specified in Charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of Principal Executive Offices) (Zip Code) (412) 921-1822 (Registrant’s Telephone Number, Including Area Code) Robert J. Dickson, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and Address of Agent for Service) Copies to: John W. Lewis, Esq. Gregory A. Gross, Esq. Metz Lewis, LLC 11 Stanwix Street, 18th Floor Pittsburgh, PA 15222 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] on February 28, 2011 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This Post-Effective Amendment No. 15 to the Registration Statement of Fort Pitt Capital Funds (the “Fund”) is being filed for the purpose of updating the Fund’s annual financial information. FORT PITT CAPITAL TOTAL RETURN FUND (TICKER SYMBOL: FPCGX) PROSPECTUS February 28, 2011 As with all mutual funds, the U.S. Securities and Exchange Commission has not approved or disapproved these securities and does not guarantee the accuracy or completeness of this Prospectus.It is a criminal offense to suggest otherwise. TABLE OF CONTENTS Page SUMMARY SECTION 1 MORE INFORMATION ABOUT THE FUND’S PRINCIPAL INVESTMENT STRATEGIES, PRINCIPAL RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 5 INVESTMENT GOAL AND PRINCIPAL INVESTMENT STRATEGIES 5 PRINCIPAL RISKS OF INVESTING IN THE FUND 6 PORTFOLIO HOLDINGS INFORMATION 7 INVESTMENT ADVISOR AND PORTFOLIO MANAGEMENT TEAM 7 PURCHASING SHARES 9 SELLING SHARES 11 ACCOUNT OPTIONS 13 RETIREMENT INVESTING 14 ACCOUNT INFORMATION 14 MARKETING AND DISTRIBUTION ARRANGEMENTS 16 DISTRIBUTIONS AND TAXATION 17 INDEX DESCRIPTIONS 17 FINANCIAL HIGHLIGHTS 18 NOTICE OF PRIVACY POLICY PP-1 SUMMARY SECTION Investment Objective: The Fort Pitt Capital Total Return Fund (the “Fund”) seeks to realize the combination of long-term capital appreciation and income that will produce maximum total return. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charges (Load) Imposed on Purchases as a percentage of offering price None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None Redemption Fee (as a percentage of amount redeemed on shares held for 180 days or less) 2.00% Exchange Fee None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 1.20% Acquired Fund Fees and Expenses (1) 0.02% Total Annual Fund Operating Expenses 2.22% Less: Fee Waiver and/or Expense Reimbursement (2) -0.96% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (1)(2) 1.26% (1) Acquired Fund Fees and Expenses (“AFFE”) are indirect fees and expenses that mutual funds incur from investing in the shares of other mutual funds and exchange-traded funds (“Acquired Fund(s)”).The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement for the Fund in the table above differ from the Ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of the prospectus because the audited information in the “Financial Highlights” reflects the operating expenses and does not include indirect expenses such as AFFE. (2) Fort Pitt Capital Group, Inc. (the “Advisor”) has entered into an Expense Waiver and Assumption Agreement (the “Agreement”) with Fort Pitt Capital Funds (the “Trust”), on behalf of the Fund.Under the Agreement, the Advisor has contractually agreed to waive its all or a portion of its management fees and reimburse the Fund for expenses to ensure that Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (excluding interest, taxes, brokerage commissions, AFFE and extraordinary expenses) do not exceed 1.24% of the Fund’s average daily net assets.Under certain conditions, the Advisor may recapture any fees or expenses it has waived or reimbursed within a three-year period starting from the inception of the Fund and rolling forward on a monthly basis.The Agreement’s term expires on May17,2012. For the Fund's most recent fiscal year, Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (excluding AFFE) were 1.24%. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $128 $602 $1,102 $2,479 Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 7% of the average value of its portfolio. 1 Principal Investment Strategies of the Fund:The Fund has a long-term investment outlook and generally undertakes a “buy and hold” strategy in order to reduce turnover and maximize after-tax returns. The Fund will invest primarily in common stocks of large and mid-sized U.S. companies that the Fund’s Advisor considers to be profitable and which have returns on equity near or higher than their peers, and the Advisor believes are undervalued as measured by price-to-earnings (“P/E”) ratio. A portion of the Fund’s assets may also be invested in fixed income investments (primarily U.S. government obligations) when the Advisor determines that prospective returns from fixed income securities are competitive with those of common stocks.The Fund also may invest up to 10% of its net assets in the securities of foreign issuers, and may invest without limit in American Depositary Receipts (“ADRs”), which are equity securities traded on U.S. exchanges, that are generally issued by banks or trust companies to evidence ownership of foreign equity securities. With respect to the selection of stocks which the Fund invests in, the Advisor identifies stocks for investment using its own research and analysis techniques, and supplements its internal research with the research and analysis of major U.S. investment and brokerage firms. The Advisor may sell a stock when it believes the underlying company’s intrinsic value has been fully realized, when growth prospects falter due to changing market or economic conditions, or when earnings fail to meet the Advisor’s expectations. Principal Risks of Investing in the Fund:The risks associated with an investment in the Fund can increase during times of significant market volatility.There is the risk that you could lose all or a portion of your money on your investment in the Fund.The principal risks that could adversely affect the Fund’s net asset value (“NAV”), yield and total return include: Stock Market Risks. The risk that common stocks the Fund primarily holds in its portfolio may decline in value due to fluctuating market, economic and business risks which affect individual companies, industries or securities markets. Interest Rate Risks. The risks associated with a trend of increasing interest rates which results in drop in value of fixed income and other debt securities. Foreign Securities Risk.Foreign securities are subject to special risks.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Fund’s investments. American Depositary Receipts (“ADRs”) Risks:American Depositary Receipts are equity securities traded on U.S. exchanges that are generally issued by banks or trust companies to evidence ownership of foreign equity securities.Investing in ADRs may involve risks in addition to the risks in domestic investments, including less regulatory oversight and less publicly-available information, less stable governments and economies, and non-uniform accounting, auditing and financial reporting standards. Small Capitalization Company Risks.The risks associated with investing in small capitalization companies, which have securities that may trade less frequently and in smaller volumes than securities of larger companies. Recent Events.The risks associated with recent dramatic market volatility in U.S. and international markets. Performance: The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.fortpittcapital.com or by calling the Fund toll-free at 1-866-688-8775. 2 Annual Total Returns as of 12/31 During the period shown on the bar chart, the Fund’s highest and lowest quarterly returns are shown below: Highest Quarter: Lowest Quarter: Q2 ended June 30, 2003
